DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application, filed 11/04/2021, is filed as a continuation of application 16/688,409, filed 11/19/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 11/04/2021 has been considered, initialed and is attached hereto.

Claim Objections
Claim 48 is objected to because of the following informalities:  
Claim 48 recites “wherein the capture agent comprises a portion of a tumor necrosis factor (TNF)”; the language “a tumor necrosis factor” is objected to because there are not more than one TNF recognized in the prior art”. It is suggested that Applicant amend in order to recite “comprises a portion of tumor necrosis factor (TNF)”, omitting “a” prior to “tumor necrosis factor”.  
Appropriate correction is required.

Drawings
The drawings are objected to because:
 Figure 1 reference characters 20 and 24 appear to be pointing at the same structure, however, the specification refers to 20 as blood and 24 as treated plasma reintroduced. Different reference numbers cannot be indicating the same structure. 
Similarly, figure 1 reference characters 10 and 16 are pointing at the same structure, however, the specification refers to 10 as “system” coupled to apheresis machine 12, and 16 “a highly-selective binding matrix within a housing”.
Further, it is not clear what structure reference character 22 at figure 1 is pointing to, and based on the specification there appears to be no structure (the specification identifies 22 as separation of the blood, which is not a structural component of the Figure).
Figure 2 shows both 202 and 204 pointing to the same structure, and the specification indicates 202 represents the sequestering chamber, and 204 represents a capture support. However, in Figure 2 no structure that is “capture support” is shown. 
Regarding Figure 3, reference character structures/parts appear to be referenced differently between the specification and the figure. For example, 206 and 208 are both referred to in the Figure as “fill port”, and then as “access ports” in the specification, and further each have a different reference numeral even though the figure identifies them as the same part. As such, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "206" and "208" have both been used to designate fill ports (according to the figure itself). 
This is similarly the case at figure 3 (and Figure 9, “frits”) for reference characters 212 and 214, which are identified in the figure as representative of porous frits, and then are identified in the specification as representative of filters.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "200" and "210" have both been used to designate fluid inlets, however, the specification identifies 210 as a fluid outlet.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "750" and "10" have both been used to designate the system.
Regarding Figure 9, reference character parts are referenced differently between the specification and the figure. For example, 200 and 201 are both referred to in the Figure as “Luer port”, and then identified as “inlet” and “outlet”, respectively, in the specification. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "902" and "903" (and also “Chamber A” in the specification) have all been used to designate the same flow path; (similarly “904” and “905” have been used to designate the same flow path; and “907” and “906”, and “909” and “908”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
Claim 42 recites “a capture support…wherein the capture support has a leaching rate of less than 1670 ng/min”. See further at claim 43, “wherein the leaching rate is less than 50 ng/min”, claim 44, “less than 10 ng/min”, claim 45 “less than 150 ng/min per ml of capture support”, claim 47 “less than 10 ng/min per ml of capture support”. The claim language lacks an adequate written description under 35 U.S.C. 112(a) because the claims are directed to a broad and variable genus of possible capture support materials described only in terms of function (namely, achieved leaching rate). The claims are limiting the capture support by what is does (its function achieved) rather than what it is in terms of structure.
The originally filed specification indicates capture support may comprise affinity chromatography support material (such as sepharose, agarose, or acrylamide), that it may comprise hollow fiber membranes, sheet or rolled sheet membranes, membrane cassettes, and/or beads (see para [19]-[20] of the original filed specification), further that it may comprise porous or non-porous matrix, or that it maybe comprises a solid support having antibodies, fragments thereof, binding peptides, aptamers or avimers immobilized thereon (paras [22]-[23]). The original specification appears to support capture support can be nearly any (unlimited) material, but fails to specifically correlate the recited function (leaching rate) to any particular capture support material or structure of the material. 
Further at para [127] Applicant’s originally filed specification indicates leaching rate is a parameter effected by many possible factors, including strength and integrity of bonding between scTNF ligands and the beads, the coupling process (between ligand and beads), clinical pretreatment approach for preparing system for patient treatment, cleaning/sterilization, etc. 
Further regarding Applicant’s actual reduction to practice, see at Example 1 Applicant utilizes a solid support matrix that is an agarose-based bead, indicated to be a strong crosslinked support resin, with scTNF ligand coupled via reductive amination (covalently linked). See further page 46, the system is flushed with saline prior to connection to apheresis machine.
However, the originally filed specification fails to specifically identify structure specific to achieve the required leach rate. For example, the claims fail to specifically identify structure specific to the capture support or capture support/capture agent/attachment chemistry combination such that one can readily predict or visualize what capture supports would be encompassed by the recited claims and exhibit the required leaching rate. No particular structure is linked to the recited function such to demonstrate possession of the entire, broadly claimed genus (which is described only in terms of the functional result).
Furthermore, it is not readily predictable what capture supports could achieve the desired recited leaching rate without an identified structure (or a structure-function correlation), particularly since the recited function is affected by so many different factors as listed above.  
 For all of these reasons, the claims are rejected under 35 U.S.C. 112(a) because there is insufficient written description to show Applicant was in possession of the claimed invention (with respect to capture support exhibiting the claimed leaching rate(s)).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites “a capture support…wherein the capture support has a leaching rate of less than 1670 ng/min”. This claim language is indefinite because the claim does not provide a discernable boundary on what structure of the capture support performs/achieves the recited functional limitation (the leaching rate). Specifically, one cannot readily distinguish what capture supports would and would not achieve the recited functional limitation, i.e., the claimed leaching rate. 
The immediately above analysis similarly applies to claims 42-47, each of which similarly recite a particular leaching rate (same reasoning applies presently). 
Claims 48 and 49 recites the limitation "the capture agent", 48 depends from independent claim 42. There is insufficient antecedent basis for this limitation in the claim. In particular, the claims previously on refer to “capture support”, the claims fail to introduce or first reference a structure recited as a “capture agent”, therefore reference to “the capture agent” is indefinite because it is unclear what capture agent the claims are referencing.

Claim Rejections - 35 USC § 102/ Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 42-48 and 51-56 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lentz, US PG Pub No. 2005/0244371 A1; alternatively, claim(s) 42-48, 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz.
	Lentz teach a column for the extracorporeal removal of a soluble tumor necrosis factor receptor (sTNF-R) from plasma of a patient, the column comprising a compartment configured such that the plasma passes through and a capture support (e.g., sepharose) disposed within the compartment (see for example Lent’s teach a column comprising a compartment (para [0015]), such as a sepharose column (para [0020]) comprising immobilized antibodies or other receptors that bind and remove the target (para [0014]-[0015]); see also Example 3, paras [0044]-[0045]). See the citations listed above, Lentz’ is teaching their column or removal of sTNF-R. 
	Regarding the recited limitation “wherein the capture support has a leaching rate of less than 1670 ng/min”, see as discussed in detail above this functional limitation is not, for example tied to any particularly recited structure/structural component specific to the claimed capture support. The column as taught by Lentz is structurally indistinguishable from that which is presently claimed at claim 42; because the prior art teaches the same structure (column comprising capture support), intended for the same use/purpose (for extracorporeal removal of sTNF-R), but is merely silent as to the leaching rate, it is not unreasonable to presume the column of Lentz inherently performs the same function (demonstrates/achieves the same leach rate). 
	Lentz teach receptors immobilized are capable of binding reactions strong enough to “remove” proteins from the blood or the plasma of the patient, it would be expected that Lentz’s column achieves the recited leaching rate (para [0020]). Lentz teach antibodies bound to SEPHAROSE beads using ethanolamine and periodate, thereby achieving excellent binding (para [0061]). 
See at para [127] of the originally filed specification Applicant discusses the many factors that can impact leach rate, indicating for example leach rate my result from the strength and integrity of the bonding, referring bonding of ligand to bead, etc. As discussed above. Lentz teach excellent binding of antibody (for example, as receptor) to bead (para [0061]). Considering Lentz is teaching excellent binding (a factor considered to contribute to leach rate), the prior art is considered to teach a column that would not be expected to leach easy (not readily susceptible to leaching). Based on Lentz, teaching a column structurally indistinguishable, and comprising excellent binding between ligand for the sTNF-R and the sepharose, it is not unreasonable to presume that the prior art structure of Lentz achieves/performs the same function (same leach rate). 
	For all of these reasons, Lentz is considered to anticipate claims 42-44.
	Nonetheless, in the interest of compact prosecution, alternatively to being anticipated by Lentz, the claimed column regarding the recited leach rate would have been prima facie obvious. In particular, it would have alternatively been obvious (based on Lentz) to have arrived at the recited leach rates (claims 42-44) as an obvious matter of routine optimization of experimental conditions, namely optimizing conditions (specific to the capture support and capture agent at the support) in order to achieve optimal binding and removal of the targeted compounds, thereby arriving at low leach rate (within that which is claimed). As cited above, Lentz does teach for example, excellent binding between the antibody for capture of the targeted compounds and the sepharose, which as discussed is disclosed by the originally filed specification as a factor responsible for impacting leach rate. Because of this excellent binding taught by Lentz, and because the goal of Lentz is extracorporeal removal, it would be obvious to have optimized conditions for the device of Lentz, and further to have reasonably expected, that leach rate be reduced and be suitable for the intended purpose of the column (binding and removing targeted compounds from a patient’s blood or serum). 
Regarding claim 45, the column of Lentz necessarily has a volume (a volume containing the sepharose beads and sufficient for receiving the blood or plasma sample). As discussed Lentz is considered to teach the same structure (the column comprising the same structural components and capture support), and as such would be expected capable of achieving the recited leach rate. 
	Regarding claim 46-47, Lentz anticipates the claim for the reasons as discussed in detail previously above. 
	Regarding claim 48, aside from antibody, see also Lentz teach the immobilized capture reagent can be TNF (para [0015]).
	Regarding claims 51 and 52, Lentz teach a column that captures and removes sTNF-R that is TNF-R1 and/or sTNF-R2, see para [0045]. 
	Regarding claims 53-56, the limitations recited at these claims are specific to the leaching rate, a leaching rate observed during the use of the claimed column. None of the limitations recited at these claims appear to impart any particular or specific structure such to distinguish the claimed column from that as taught by the prior art. The prior art, as discussed in detail above is considered to address the claims.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Lentz in view of Josephs et al., Unleashing endogenous TNF-alpha as a cancer immunotherapeutic, Journal of Translational Medicine, 16(242), (2018), (8 pages).
	Lentz teach a column for extracorporeal removal of sTNF-R substantially as claimed (see as cited previously above).
However, Lentz fails to teach capture agent that is a single chain TNF (claim 49), namely a single chain TNF comprising at least 3 TNF monomers or portions thereof.
	Josephs teach extracorporeal removal of TNF receptors from a patient’s circulation as a way to improve treatment of tumor activity (see for example abstract, and also page 4, last col., last paragraph, to page 5 first col., first paragraph, taught as a therapeutic approach; see also page 5, conclusion). See the above citation, Josephs refer to the encouraging results achieved using single chain TNF affinity binding (page 5, col. 1, para 1).
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the system of Lentz in order to immobilized single chain TNF at the capture support for the extracorporeal removal of TNF receptors, one motivated to do so in an effort to improve treatment of tumors by improving the removal of receptors targeting and interfering with TNF-alpha treatments, one specifically motivated to use the single chain TNF as referenced in Joseph because Joseph specifically teach this particular ligand achieved encouraging results. The modification would have been an obvious matter of substituting one known element for another, considering each of that used in Lentz (antibody or cytokine itself), or the single chain TNF of Josephs, were both recognized in the art for the same purpose (capture and removing sTNF-R from circulation). One having ordinary skill would have recognized substituting one for the other would predictably achieve the same result. Further one would have a reasonable expectation of success because Joseph specifically indicates binding results using single chain TNF achieved encouraging results.  
Additionally, the modification would have been considered an obvious matter to try, namely choosing from a finite number of identified and predictable solutions known in the art. Specifically, at the time, the art recognized any of antibody, cytokine, or further single chain TNF, as suitable for the art recognized intended purpose of removing sTNF-R from a patient’s circulation with an extracorporeal system (Lentz and Joseph). Further this list of possible reagents for removal is considered a finite list of suitable alternatives, each known to those having ordinary skill at the time. One having ordinary skill in the art could have pursued this finite list of suitable alternatives with a reasonable expectation of success, thereby arriving at the claimed invention. As discussed previously above, one would have a reasonable expectation of success because Joseph specifically indicates binding results using single chain TNF achieved encouraging results
	
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Lentz in view of Josephs et al., as applied to claim 49 above, and further in view of Krippner-Heidenreich et al., Single-Chain TNF, a TNF Derivative with Enhanced Stability and Antitumoral Activity, 180, (2008), p. 8176-8183.
	Lentz teach a column for extracorporeal removal of sTNF-R substantially as claimed (see as cited previously above).
However, Lentz fails to teach capture agent that is a single chain TNF (claim 49), namely a single chain TNF comprising at least 3 TNF monomers or portions thereof.
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract).
It would have been further obvious, when modifying the column in order to rely on a single chain TNF for the capture support, to have further used the single chain TNF molecule of Krippner-Heidenreich et al. (consisting of three TNF monomers) because Krippner-Heidenreich et al. teach their molecule as having increased stability (one motivated to modify to provide this as the molecule because of its increased stability). One having ordinary skill in the art would have a reasonable expectation of success because 

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16/688,409
Claims 42-49 and 51-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-53 of copending Application No. 16/688,409. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a column for extracorporeal removal of a soluble tumor necrosis factor receptor (sTNF-R) from plasma of a patient, the column comprising a compartment configured such that the plasma passes through the compartment, and a capture support disposed within the compartment (see copending claims 42 46-49 of the copending application, reciting a sequestering chamber and a capture support).
Although the copending application does not specifically disclose leaching rate, see this limitation as discussed previously above under 35 U.S.C. 102/35 U.S.C. 103, the same reasoning as applied previously above also applies presently (the claimed column appears to be structurally indistinguishable from that recited by the copending application; and alternatively, it would have been obvious to have optimized conditions thereby arriving at the claimed leaching rate(s), (claims 42-47).
Regarding claim 48, see copending claim 48.
Regarding claim 49, see copending claim 49.
Regarding claims 51 and 52, see copending claim 51.
Regarding claim 53-56, as discussed previously above, the limitations of claims 53-56 are directed to the leaching rate and the use of the claimed column. However, the claimed invention is directed to a device (the column), not methods of using. These claims fail to further limit the structure of the claimed device.
 
Claim 50 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-53 of copending Application No. 16/688,409 in view of Krippner-Heidenreich et al.
The copending application recites a column substantially as claimed, however fails to recite the column wherein the single chain TNF comprises at least three TNF monomers (claim 50). 
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract).
It would have been obvious to have modified the single chain TNF of the copending application with that of Krippner-Heidenreich et al. for the reasons as discussed previously above (see under 35 U.S.C. 103 as the same reasoning also applies presently).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/824,867
Claims 42-48 and 51-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-67 of copending Application No. 17/824,867. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a column for extracorporeal removal of a soluble tumor necrosis factor receptor (sTNF-R) from plasma of a patient, the column comprising a compartment configured such that the plasma passes through the compartment, and a capture support disposed within the compartment (see copending claim 54).
Although the copending application does not specifically disclose leaching rate, see this limitation as discussed previously above under 35 U.S.C. 102/35 U.S.C. 103, the same reasoning as applied previously above also applies presently (the claimed column appears to be structurally indistinguishable from that recited by the copending application; and alternatively, it would have been obvious to have optimized conditions thereby arriving at the claimed leaching rate(s), (claims 42-47).
Regarding claim 48, see copending claim 54 teaching the TNF ligand comprises a modified sequence consisting of a substitution of an amino acid residue as claimed, a modified sequences reads on the claimed “portion of TNF” since at least some of the substituted sequence (that non-substituted residues) comprise a portion of TNF.
Regarding claims 51 and 52, see copending claim 61. 
Regarding claim 53-56, as discussed previously above, the limitations of claims 53-56 are directed to the leaching rate and the use of the claimed column. However, the claimed invention is directed to a device (the column), not methods of using. These claims fail to further limit the structure of the claimed device.

Claim 49 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-67 of copending Application No. 17/824,867 (reference application) in view of Josephs.
The copending application fails to teach capture agent comprises single chain TNF (claim 49). 
Josephs et al., Josephs teach extracorporeal removal of TNF receptors from a patient’s circulation as a way to improve treatment of tumor activity (see for example abstract, and also page 4, last col., last paragraph, to page 5 first col., first paragraph, taught as a therapeutic approach; see also page 5, conclusion). See the above citation, Josephs refer to the encouraging results achieved using single chain TNF affinity binding (page 5, col. 1, para 1).
It would have been prima facie obvious to have modified the copending application with Josephs for the reasons as indicated previously above (see the analyses under 35 U.S.C. 103, as the same reasoning also applies presently, namely it would have been an obvious matter to substitute one for the other for the reasons as discussed). 

Claim 50 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-67 of copending Application No. 17/824,867 (reference application) in view of Josephs, as applied to claim 49 above, and further in view of Krippner-Heidenreich.
The copending application fails to teach fails to teach the single chain TNF comprises at least 3 TNF monomers (claim 50).
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract).
It would have been obvious to have modified the single chain TNF of the copending application with that of Krippner-Heidenreich et al. for the reasons as discussed previously above (see under 35 U.S.C. 103 as the same reasoning also applies presently).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/737,341
Claims 42-47, 51 and 53-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-59 of copending Application No. 17/737,341.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a column for extracorporeal removal of a soluble tumor necrosis factor receptor (sTNF-R) from plasma of a patient, the column comprising a compartment configured such that the plasma passes through the compartment, and a capture support disposed within the compartment (see claims 54-56).
Although the copending application does not specifically disclose leaching rate, see this limitation as discussed previously above under 35 U.S.C. 102/35 U.S.C. 103, the same reasoning as applied previously above also applies presently (the claimed column appears to be structurally indistinguishable from that recited by the copending application; and alternatively, it would have been obvious to have optimized conditions thereby arriving at the claimed leaching rate(s), (claims 42-47).
Regarding claim 51, see copending claim 57.
Regarding claims 53-56, the limitations recited at these claims are specific to the leaching rate, a leaching rate observed during the use of the claimed column. None of the limitations recited at these claims appear to impart any particular or specific structure such to distinguish the claimed column from that as taught by the prior art. The prior art, as discussed in detail above is considered to address the claims.

Claims 48, 49 and 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-59 of copending Application No. 17/737,341 in view of Josephs et al.
The copending application recites a column substantially as claimed, however the copending application teach aptamer ligand immobilized for binding. 
The copending application fails to teach an immobilized portion of TNF, namely single chain TNF (claims 48 and 49). 
However, Josephs teach extracorporeal removal of TNF receptors from a patient’s circulation as a way to improve treatment of tumor activity (see for example abstract, and also page 4, last col., last paragraph, to page 5 first col., first paragraph, taught as a therapeutic approach; see also page 5, conclusion). See the above citation, Josephs refer to the encouraging results achieved using single chain TNF affinity binding (page 5, col. 1, para 1).
It would have been obvious to have modified the copending application to substitute single chain TNF in place of the aptamer for the reasons as discussed previously in detail above (see under 35 U.S.C. 103, as the same reasoning also applies presently). 
Regarding claim 52, although the copending application fails to teach target that includes TNF-R2, see the combination of the copending application and the cited art is teaching the same column structurally as that claimed, comprising the same ligand for binding and capture. As such, it would similarly be expected that the same ligand would be capable of binding target including TNF-R2 as claimed. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


17/519,439
Claims 42-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-60 of copending Application No. 17/519,439.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a column for extracorporeal removal of a soluble tumor necrosis factor receptor (sTNF-R) from plasma of a patient, the column comprising a compartment configured such that the plasma passes through the compartment, and a capture support disposed within the compartment (see claims 42, further teaching the claimed leaching rate).
Regarding claims 43 and 46, see copending claim 47.
Regarding claims 44 and 47, see copending claim 48.
Regarding claim 45 and 48, see copending claim 49.
Regarding claim 49, see copending claim 53.
Regarding claim 50, see copending claim 54.
Regarding claims 51 and 52, see copending claims 55 and 56. 
Regarding claim 53, see copending claim 57.
Regarding claim 54, see copending claim 58.
Regarding claim 55, see copending claim 59.
Regarding claim 56, see copending claim 60. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/519,479
Claims 42-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-55 of copending Application No. 17/519,479.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application similarly recites a column for extracorporeal removal of a soluble tumor necrosis factor receptor (sTNF-R) from plasma of a patient, the column comprising a compartment configured such that the plasma passes through the compartment, and a capture support disposed within the compartment (see claims 42, 49 and 51).
Although the copending application does not specifically disclose leaching rate, see this limitation as discussed previously above under 35 U.S.C. 102/35 U.S.C. 103, the same reasoning as applied previously above also applies presently (the claimed column appears to be structurally indistinguishable from that recited by the copending application; and alternatively, it would have been obvious to have optimized conditions thereby arriving at the claimed leaching rate(s), (claims 42-47).
Regarding claim 48, see copending claim 51. 
Regarding claim 49, see copending claim 52.
Regarding claim 50, see copending claim 53.
Regarding claims 51 and 52, the copending application is teaching the same type of device comprising the same capture support with the same immobilized ligand (see as cited above). As such, the copending application would be expected similarly capable of binding and removing TNF-R1 and TNF-R2 as claimed (targeted sTNF-R).
Regarding claims 53-56, the limitations recited at these claims are specific to the leaching rate, a leaching rate observed during the use of the claimed column. None of the limitations recited at these claims appear to impart any particular or specific structure such to distinguish the claimed column from that as taught by the prior art. The prior art, as discussed in detail above is considered to address the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


US Patent No. 11,123,467 (Previously: 17/519,984)
Claims 42-49 and 51-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,123,467. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the 11,123,467 similarly recites a column (housing) for extracorporeal removal of a soluble tumor necrosis factor receptor (sTNF-R) from plasma of a patient, the column comprising a compartment (chamber) configured such that the plasma passes through the compartment, and a capture support disposed within the compartment (see claims 42, 49-51).
Although the 11,123,467 does not specifically disclose leaching rate that is less than 1670 ng/min, see this limitation also as discussed previously above under 35 U.S.C. 102/35 U.S.C. 103, the same reasoning as applied previously above also applies presently (the claimed column appears to be structurally indistinguishable from that recited; and alternatively, it would have been obvious to have optimized conditions thereby arriving at the claimed leaching rate(s), (claims 42-47).
Regarding claim 48, see 11,123,467 at claim 8.
Regarding claim 49, see 11,123,467 at claim 9. 
Regarding claims 51 and 52, the 11,123,467 comprises the same column material with the same type of TNF receptor ligand. As such, it would be expected it binds the same receptors (TNF-R1 and TNF-R2).
Regarding claims 53-56, the limitations recited at these claims are specific to the leaching rate, a leaching rate observed during the use of the claimed column. None of the limitations recited at these claims appear to impart any particular or specific structure such to distinguish the claimed column from that as taught by the prior art. The prior art, as discussed in detail above is considered to address the claims.

Claim 50 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,123,467 in view of Krippner-Heidenreich.
11,123,467 fails to teach fails to teach the single chain TNF comprises at least 3 TNF monomers (claim 50).
Krippner-Heidenreich et al. teach a single chain TNF molecule that is a TNF mutant consisting of three TNF monomers fused by short peptide linkers, that in comparison to wild-type TNF, was found to possess increased stability (both in vivo and in vitro) and displayed reduced system toxicity, yet enhanced anti-tumoral activity (see abstract).
It would have been obvious to have modified the single chain TNF of 11,123,467 with that of Krippner-Heidenreich et al. for the reasons as discussed previously above (see under 35 U.S.C. 103 as the same reasoning also applies presently).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641